Per Curiam:

The appeal involves the constitutionality of Senate bill No. 37, which has been duly enacted as a law of this state. The trial court considered the act was not a law of a general nature, but was a special act duly enacted to cover a case where no general law could be made applicable. The plaintiff has appealed, his contention being that the case is one where a general law can be made applicable, and therefore no special act is valid under article 2, section 17, of our state constitution. We have examined that contention and conclude it cannot be sustained. At a later date a second opinion will be filed in which the reasons for our conclusion will be more fully set forth.
By reason of the stipulation of the parties hereto, the mandate of this court to the trial court will issue immediately.
The judgment of the trial court is affirmed.